United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 1, 2010 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-33836 Stewart & Stevenson LLC (Exact name of registrant as specified in its charter) Delaware 20-3974034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1000 Louisiana St., Suite 5900, Houston, TX (Address of Principal Executive Offices) (Zip Code) (713) 751-2700 (Registrant’s telephone number including area code) None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or if such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ*No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or if such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated¨Accelerated filer¨Non-accelerated filerþSmaller reporting company filer¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2)Yes ¨No þ There is no market for the registrant’s equity.As of June 10, 2010, there were 100,005,000 common units outstanding. * The registrant is currently not required to file reports, including this report, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 but is voluntarily filing this report with the Securities and Exchange Commission. 1 STEWART & STEVENSON LLC AND SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – as of May 1, 2010 and January 31, 2010 3 Condensed Consolidated Statements of Operations – Three months ended May 1, 2010 and May 2, 2009 4 Condensed Consolidated Statements of Cash Flows – Three months ended May 1, 2010 and May 2, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 24 2 Table of Contents PART I.Financial Information Item 1.Financial Statements Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Balance Sheets May 1, 2010 January 31, 2010 (In thousands, except units) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Recoverable costs and accrued profits not yet billed Inventories, net Other current assets Total current assets Property, plant and equipment, net Goodwill and intangibles, net Deferred financing costs and other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Bank notes payable $ $ Current portion of long-term debt 39 65 Accounts payable Accrued payrolls and incentives Billings in excess of incurred costs Customer deposits Other current liabilities Total current liabilities Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common units, 100,005,000 units issued and outstanding Accumulated other comprehensive income Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended May 1, 2010 May 2, 2009 (In thousands, except per unit data) Sales $ $ Cost of sales Gross profit Selling and administrative expenses Other expense (income), net 46 ) Operating profit Interest expense, net (Loss) earnings before income taxes ) Income tax expense 90 Net (loss) earnings available for common unit holders $ ) $ Weighted average units outstanding: Basic Diluted Net (loss) earnings available for common unit holders per common unit Basic $ ) $ Diluted $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended May 1, 2010 May 2, 2009 (In thousands) Operating activities Net (loss) earnings $ ) $ Adjustments to reconcile net (loss) earnings to net cash provided by (used in) operating activities: Amortization of deferred financing costs Depreciation and amortization Change in operating assets and liabilities: Accounts receivable, net Recoverable costs and accrued profits not yet billed ) Inventories, net ) ) Accounts payable ) Accrued payrolls and incentives ) ) Billings in excess of incurred costs Customer deposits ) Other current assets and liabilities ) Other, net ) Net cash provided by (used in) operating activities ) Investing activities Capital expenditures ) ) Additions to rental equipment ) ) Disposal of property, plant and equipment, net 18 - Net cash used in investing activities ) ) Financing activities Change in short-term notes payable Deferred financing costs - ) Change in long-term revolving loans Distributions to shareholders for tax obligations ) ) Net cash provided by financing activities Effect of exchange rate on cash 19 ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of fiscal period Cash and cash equivalents, end of fiscal period $ $ Cash paid for: Interest $ $ Income taxes $ $
